ANGELA T. QUIGLESS, Chief Judge.
Appellant appeals from the judgment denying his petition for a writ of habeas corpus. The State has filed a motion to dismiss the appeal. Appellant has not filed a response. We dismiss the appeal.
Appellant filed a petition for habeas corpus with the trial court, which denied his petition. Appellant filed an appeal from this judgment and has raised two points in his brief assigning error to the denial of his habeas petition. However, the denial of a petition for writ of habeas corpus is not appealable. Blackmon v. Missouri Board of Probation and Parole, 97 S.W.3d 458, 458 (Mo. banc 2003); Webster v. Purkett, 110 S.W.3d 832, 837 (Mo.App.E.D.2003).
The State’s motion to dismiss is granted. The appeal is dismissed for lack of an appealable judgment.
LISA VAN AMBURG, J. and PHILIP M. HESS, J., concur.